Pivotal Dana Grams - President, Pivotal Energy Development Pivotal Energy Overview •Customers include utilities, gas marketers and E&P companies •Favorable storage locations with significant pipeline interconnectivity •Current operating facilities: oJefferson Island Storage & Hub (JISH) near Henry Hub in South Louisiana oGolden Triangle Storage (GTS) in East Texas oPivotal Propane of Virginia (PPOV) •Option to develop: oTriple Diamond Storage (TDS) Golden Triangle Storage Jefferson Island Storage & Hub Pivotal Propane of Virginia Triple Diamond Storage Pivotal is focused on high deliverability salt dome storage and related business development opportunities. 2010 Accomplishments •Jefferson Island Storage & Hub oSettled lawsuit over mineral rights oRe-filed permit application for expansion oCompleted mechanical integrity tests oInitiated limited trading activity •Golden Triangle Storage oStopped leaching Cavern 1 at 6 Bcf in June 2010 oInterim commercial service September oCompleted dewatering December 2010 oStarted leaching Cavern 2 GTS Cavern 1 - Three Dimensional Sonar Picture 1,250 Ft Empire State Building Jefferson Island Storage & Hub JISH Facility •Purchased by AGL in 2004 for $90 MM •Two current caverns with combined 7 Bcf working gas capacity in operation since 1995 •Significantly upgraded the facility’s compression, header and meter capacities •15 miles dual 16” header with 9 interconnects •Injection / Withdrawal - 360 / 720 Mdth •Contract Status: o82% contracted for 2011; weighted average term of 2.2 years oOptimizing remaining capacity in 2011 JISH Expansion •Filed key applications for Department of Natural Resources (DNR) permit and Corps of Engineers permit •Process slowed due to gulf spill and subsequent drain on resources of Louisiana regulators •Project will commence based on commercial conditions and will consist of: oCompleting the raw water and disposal well facilities oSolution mining Caverns 3 & 4, adding 12 Bcf of working gas capacity Delcambre Erath Jefferson Island Storage and Hub Columbia Gulf Transmission Gulf South Pipeline Natural Gas Pipeline Co. of America Sabine Pipeline Sea Robin Pipeline Tennessee Gas Pipeline Texas Gas Transmission ” 2 - 16 ” Pipelines - 5.2 miles Cavern #1 Cavern #2 4-12” Pipelines - 0.8 miles Trunkline Gas Pipeline Columbia Gulf Transmission Gulf South Pipeline Natural Gas Pipeline Co. of America Sabine Pipeline Sea Robin Pipeline Tennessee Gas Pipeline Texas Gas Transmission Crosstex LIG 9.4 miles 2 - 16 ” Pipelines - 5.2 miles Lake Peigneur Jefferson Island Station Facilities Cavern #1 Cavern #2 Trunkline 2-16” Pipelines - Golden Triangle Storage GTS Facility •FERC permitted December 2007 •Commenced construction May 2008 •Cavern 1 in-service with 6 Bcf working gas capacity •Cavern 2 expected to be 7.2 Bcf by 12/31/2011 •Commercial service of Cavern 2 can ing environment and the current economic downturn; general economic conditions; uncertainties about environmental issues and the related impact of such issues; the impact of changes in weather, including climate change, on the temperature-sensitive portions of our business; the impact of natural disasters such as hurricanes on the supply and price of natural gas; acts of war or terrorism; and other factors which are provided in detail in our filings with the Securities and Exchange Commission.Forward-looking statements are only as of the date they are made, and we do not undertake to update these statements to reflect subsequent changes. Supplemental Information Company management evaluates segment financial performance based on earnings before interest and taxes (EBIT), which includes the effects of corporate expense allocations and on operating margin. EBIT is a non-GAAP (accounting principles generally accepted in the United States of America) financial measure that includes operating income, other income and expenses. Items that are not included in EBIT are financing costs, including debt and interest expense and income taxes. The company evaluates each of these items on a consolidated level and believes EBIT is a useful measurement of our performance because it provides information that can be used to evaluate the effectiveness of our businesses from an operational perspective, exclusive of the costs to finance those activities and exclusive of income taxes, neither of which is directly relevant to the efficiency of those operations.Operating margin is a non-GAAP measure calculated as operating revenues minus cost of gas, excluding operation and maintenance expense, depreciation and amortization, and taxes other than income taxes. These items are included in the company's calculation of operating income. The company believes operating margin is a better indicator than operating revenues of the contribution resulting from customer growth, since cost of gas is generally passed directly through to customers.In addition, in this presentation, the company has presented its earnings per share excluding expenses incurred with respect to the proposed Nicor merger. As the company does not routinely engage in transactions of the magnitude of the proposed Nicor merger, and consequently does not regularly incur transaction related expenses with correlative size, the company believes presenting EPS excluding Nicor merger expenses provides investors with an additional measure of the company’s core operating performance. EBIT, operating margin and EPS excluding merger expenses should not be considered as alternatives to, or more meaningful indicators of, the company's operating performance than operating income, net income attributable to AGL Resources Inc. or EPS as determined in accordance with GAAP. In addition, the company's EBIT, operating margin and non-GAAP EPS may not be comparable to similarly titled measures of another company. We also present certain non-GAAP financial measures excluding the effects of our proposed merger with Nicor.Because we complete material mergers and acquisitions only occasionally, we believe excluding these effects from certain measures is useful because they allow investors to more easily evaluate and compare the performance of the Company's core businesses from period to period. Reconciliations of non-GAAP financial measures referenced in this presentation are available on the company’s Web site at www.aglresources.com 10
